IN THE SUPREME COURT OF PENNSYLVANIA




In the Matter of                             : No. 88 DB 2014 (No. 53 RST 2014)
                                             :
                                             :
SHERMAN LOUIS ANDERSON                       : Attorney Registration No. 27230
                                             :
PETITION FOR REINSTATEMENT                   :
 FROM INACTIVE STATUS                        : (Out of State)



                                           ORDER



PER CURIAM


                           th
       AND NOW, this 25 day of August, 2014, the Report and Recommendation of

Disciplinary Board Member dated August 13, 2014, is approved and it is ORDERED

that Sherman Louis Anderson, who has been on Inactive Status, has never been

suspended or disbarred, and has demonstrated that he has the moral qualifications,

competency and      learning    in   law   required   for admission   to   practice   in   the

Commonwealth, shall be and is, hereby reinstated to active status as a member of the

Bar of this Commonwealth. The expenses incurred by the Board in the investigation

and processing of this matter shall be paid by the Petitioner.